UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
SIMON GREENSTONE PANATIER, PC
Leah C. Kagan, Esq.
1201 Elm Street, Suite 3400
Dallas, TX 75270
Email: LKagan@sgpblaw.com
(214) 276-7680
(214) 276-7699
Attorneys for Plaintiffs

 SZAFERMAN, LAKIND,
  BLUMSTEIN & BLADER, P.C.
 Arnold C. Lakind, Esq.
 Robert E. Lytle, Esq.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648                              Case No. 19-01583-KCF
 Email: ALakind@szaferman.com
         RLytle@szaferman.com                           Lead Case No: 19-10289-LSS
 Telephone: (609) 275-0400
 Fax: (609) 275-4511                                    Chapter 11
~~~~~~----------------------~
 InRe:
 Imerys Talc America, Inc.                              Hearing Date: June 25, 2019
~--~--------~------------------~
 JAMES D. HUFF, Individually and as Administrator
 and Administrator ad Prosequendum of the Estate of     Judge: Hon. Kathryn C. Ferguson,
 LINDA KAY HUFF, Deceased,                              Chief Judge

               Plaintiff,

               v.                                       MOTION TO REMAND

 ARKEMA, INC. f/k/a PENNWALT                            Oral Argument Requested
 CORPORATION and ELF ATOCHEMNORTH
 AMERICA, INC. (sued individually and as successor-
 by-merger to WALLACE & TIERNAN d/b/a WTS
 PHARMACRAFT);

 BRENNTAG NORTH AMERICA, INC. (sued
 individually and as successor-in-interest to MINERAL
 PIGMENT SOLUTIONS, INC. and as successor-in-
 interest to WHITTAKER CLARK & DANIELS,
 INC.);

 BRENNTAG SPECIALTIES, INC. f/k/a MINERAL
 PIGMENT SOLUTIONS, INC. (sued individually and
 as successor-in-interest to WHITTAKER CLARK &


 2970503.1
DANIELS, INC.);

COLGATE-PALMOLIVE COMPANY;

CYPRUS AMAX MINERALS COMPANY (sued
individually, doing business as, and as successor to
AMERICAN TALC COMPANY, METROPOLITAN
TALC CO. INC. and CHARLES MATHIEU INC. and
SIERRA TALC COMPANY and UNITED TALC
COMPANY);

IMERYS TALC AMERICA, INC. (sued
individually and as successor-in-interest to LUZENAC
AMERICA, INC. successor-in-interest to CYPRUS
INDUSTRIAL MINERALS COMPANY and
WINDSOR MINERALS, INC.);

JOHNSON & JOHNSON;

NOVARTIS CONSUMER HEALTH, INC.;

TOPCO ASSOCIATES LLC;

TOPCO HOLDINGS, INC. (COOPERATIVE);

WHITTAKER CLARK & DANIELS, INC.;

GSK CONSUMER HEALTH, INC., sued
individually and as successor-in-interest to
NOVARTIS CONSUMER HEALTH, INC.;

PREMIER BRANDS OF AMERICA INC.;

DAVION, INC.;

THORNTON INDUSTRIES, INC.;

JOHN DOE CORPORATIONS 1-50 (fictitious);

AVENTIS INC.;

BARRETTS MINERALS INC.;

FISONS CORPORATION;

NOVARTIS CORPORATION (sued individually



2970503.1
and as successor-in-interest to CIBA-GEIGY
CORPORATION and its subsidiaries CIBA
CONSUMER PHARMACEUTICALS and CIBA
SELF-MEDICATION, INC.);

PFIZER INC.;

SANOFI-AVENTIS U.S. LLC (sued individually
and as successor-by-merger to AVENTIS
PHARMACEUTICALS INC.);

SPECIALTY MINERALS INC. (sued individually
and as a subsidiary of MINERALS TECHNOLOGIES
INC.),

                 Defendants.


TO:     All Counsel via Electronic Filing, Federal Express and Email:

        PLEASE TAKE NOTICE that, on June 25,2019 or as soon thereafter as counsel may

be heard, the undersigned attorneys for Plaintiffs shall move pursuant to D.N.J. LBR 9013-2

before The Honorable Kathryn C. Ferguson, United States Bankruptcy Court for the District of

New Jersey, for an Order remanding the case back to the Superior Court of New Jersey,

Middlesex County.

        PLEASE TAKE FURTHER NOTICE that the undersigned will rely upon the

accompanying Certification of Leah Kagan, Esq. and Brief in support of this motion.

        A proposed form of Order of Remand are enclosed.

                                     SZAFERMAN, LAKIND,


                                       BLUMSTEIN & BLADER, P.C.

                                     Attorneys for Plaintiffs

                                By: s/ Arnold C. Lakind
                                    Arnold C. Lakind, Esq.

Dated: 5/23/19


2970503.1
